The pleadings and facts are in all material respects like those in Ervinv. Bank, ante, 42, except in this case the referee credited the plaintiff with $170.31, the item in controversy, instead of with double the amount paid, as he did in the Ervin case. His Honor sustained an exception to allowing the amount, $170.31, as a credit, and the plaintiff excepted and appealed from the judgment rendered.
(50)     The decision of this appeal is controlled by Ervin v. Bank, ante, 42, and for the reasons therein stated, it is ordered that the judgment of the Superior Court be reduced by the sum of $170.31.
Reversed.